
	

113 S2763 IS: Older Americans Community Access Revitalization and Education Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2763
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to create a collaborative network with a single point of
			 entry for services and supports, to improve programs to prevent elder
			 financial exploitation, to create a community care wrap-around support
			 demonstration program, and to create a national campaign to raise
			 awareness of the aging network and promote advance integrated long-term
			 care planning, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Older Americans Community Access Revitalization and Education Act or the Older Americans CARE Act.
		2.Definitions(a)Aging and
			 Disability Resource Center(1)In generalSection 102(4) of the
			 Older Americans Act of 1965 (42 U.S.C. 3002(4)) is amended to read as
			 follows:
					
						(4)The term
				Aging and Disability Resource Center means a collaborative network
				that has a no wrong door single entry point system (as described in
			 section
				10202(c)(5)(A) of the Patient Protection and Affordable Care Act
			 (42 U.S.C.
				1396d note; referred to individually in this Act as a no wrong door
				system)) and a comprehensive and integrated program that—
							(A)is established by
				the State agency and administered as identified by the State in the
			 State plan
				described in section 307 as part of a State system of integrated
			 long-term care
				for individuals with disabilities and older individuals;
							(B)is planned and
				implemented in a manner that involves formal partnerships,
			 established between
				aging and disability agencies and organizations—
								(i)that are
				established so that individuals of all ages with needs for
			 integrated long-term
				care, can be properly reached and served within their communities,
			 while
				maximizing self-direction; and
								(ii)each of which is
				comprised of—
									(I)the State agency
				and area agencies on aging at the State and local levels,
			 respectively;
				and
									(II)State and local
				disability agencies and organizations, including State independent
			 living
				councils and centers for independent living, entities serving
			 individuals with
				developmental, physical, mental, or cognitive disabilities,
			 consumers,
				advocates, and other entities and individuals;
									(C)provides a
				coordinated system for providing—
								(i)an approach for
				providing access, information, referrals, and assistance that is
				person-centered, is a no wrong door system, goes beyond providing
			 access,
				information, referrals, and assistance available under or
			 coordinated through
				this Act, and serves all individuals regardless of age, income,
			 disability, or
				state of long-term care services and supports planning;
								(ii)comprehensive
				information on the full range of available public and private
			 programs of
				health and integrated long-term care, and options counseling,
			 service
				providers, and resources for such programs, within a community and
			 within a
				State, including information on the availability of integrated
			 long-term
				care;
								(iii)personal and
				peer counseling to assist individuals in assessing their existing
			 or
				anticipated needs and goals for integrated long-term care, and
			 assisting the
				individuals in developing and implementing a plan for integrated
			 long-term
				care, consistent with their desires and designed to meet their
			 specific
				priorities, goals, needs, and circumstances; and
								(iv)an approach that
				supplements consumer access to the full range of publicly supported
			 programs of
				integrated long-term care, including home-based and community-based
			 options,
				for which consumers may be eligible; and
								(D)builds on but
				does not replace the roles and responsibilities of entities in the
			 State aging
				network to support people seeking access to community living
			 opportunities, as specified in this Act, or of other aging and disability
			 agencies
			 and
				organizations.
							.
				(2)Technical
			 amendmentSection 102(1) of the Older Americans Act of 1965 (42
			 U.S.C. 3002(1)) is amended by inserting , except when used as part of
			 the term financial abuse, before
			 means.
				(b)LGBT individuals(1)In generalSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—(A)in paragraph
			 (24)—
						(i)in subparagraph
			 (B), by striking and at the end;
						(ii)in subparagraph
			 (C), by striking the period and inserting ; and; and
						(iii)by adding at the
			 end the following:
							
								(D)status as an LGBT
				individual.
								;
						(B)by
			 redesignating—
						(i)paragraphs (36)
			 through (54) as paragraphs (38) through (56), respectively; and
						(ii)paragraphs (34)
			 and (35) as paragraphs (35) and (36), respectively;
						(C)by inserting
			 after paragraph (33) the following:
						
							(34)The term
				LGBT, used with respect to an individual, means a lesbian, gay,
				bisexual, or transgender individual.
							;
				and
					(D)by inserting
			 after paragraph (36), as so redesignated, the following:
						
							(37)The term
				minority, used with respect to an individual, includes a lesbian,
				gay, bisexual, or transgender
				individual..
				(2)Conforming amendmentSection 215(e)(1)(J) of the Older Americans Act of 1965
			 (42 U.S.C. 3020e–1(e)(1)(J)) is amended by striking minorities
			 and inserting minority individuals.
				3.Creation of
			 national campaign to raise awareness of the aging network and promote
			 advance
			 integrated long-term care planning
			(a)In
			 generalSection 202(b) of the Older Americans Act of 1965 (42
			 U.S.C. 3012(b)) is amended by striking paragraph (6) and inserting the
			 following:
				
					(6)promote, through
				a coordinated public education and outreach campaign carried out by
			 the
				National Eldercare Locator Service described in subsection (a)(21)
			 and in
				coordination with other appropriate Federal agencies—
						(A)enhanced
				awareness by the public of the importance of planning in advance
			 for integrated
				long-term care; and
						(B)the availability
				of national, State, and local information and resources to assist
			 in such
				planning, as well as the existence of area agencies on aging and
			 other aging
				service providers to provide direct assistance with such
				planning;
						.
			(b)Authorization
			 of AppropriationsSection 216 of the Older Americans Act of 1965
			 (42 U.S.C. 3020f) is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting
			 after subsection (b) the following:
					
						(c)National
				campaignThere is authorized to be appropriated to carry out
				section 202(b)(6), $3,000,000 for each of fiscal years 2015 through
				2019.
						.
				4.No wrong door
			 networksSection 202(b)(8) of
			 the Older Americans Act of 1965 (42 U.S.C. 2012(b)(8)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking Aging and Disability Resource
			 Centers— and inserting networks, such as Aging and Disability
			 Resource Centers, that are built on information, referral, and assistance
			 programs run by aging and disability agencies and are collaborative
			 networks
			 with no wrong door systems—;
			(2)in subparagraphs
			 (A), (C), and (D), by striking long-term care each place it
			 appears and inserting integrated long-term care;
			(3)in subparagraph
			 (A), by striking community-based care and inserting
			 community-based care services and
			 supports; and
			(4)in subparagraph
			 (B), by striking their care and inserting their
			 care services and supports.
			5.Supportive
			 services and senior centers programSection 321(b)(1) of the Older Americans Act
			 of 1965 (42 U.S.C. 3030d(b)(1)) is amended by inserting or
			 modernization after construction.
		6.Pilot project on
			 services for recipients of federally assisted housingPart A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3032 et seq.) is amended by adding at the end the
			 following:
			
				423.Pilot project
				on services for recipients of federally assisted housing
					(a)DefinitionIn this section, the term federally
				assisted housing means—
						(1)multifamily
				housing financed, insured, or subsidized by the Rural Housing
			 Service of the
				Department of Agriculture or by the Department of Housing and Urban
				Development; or
						(2)housing provided
				under the Low Income Housing Tax Credit program carried out under
				section 42 of the Internal Revenue Code of
				1986.
						(b)FundingThe
				Assistant Secretary may provide funding for a service provided
			 under this Act
				(including title V) packaged and targeted for residents of
			 federally assisted
				housing. The Assistant Secretary may provide such funding for a
				period of 2 years.
					(c)RecipientsThe
				Assistant Secretary shall provide funding made available under
			 subsection (b)
				through area agencies on aging, other entities approved by the
			 Assistant
				Secretary, or designees of the agencies or entities, to
			 not-for-profit owners
				or managers of the housing.
					(d)Evaluations and
				reports
						(1)EvaluationsEach
				agency, entity, or designee that receives funding under this
			 section shall
				evaluate the effectiveness of the services provided through the
			 funding.
						(2)ReportsThe
				agency, entity, or designee shall, not later than 90
				days after the end of the funding period, prepare and submit
				to the Assistant Secretary a report containing the results of the
				evaluation.
						(e)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section such sums
			 as may be
				necessary for each of fiscal years 2015 through 2017. Such sums
			 shall remain available through fiscal year 2018 for the purpose of
			 carrying out the evaluations and reports under subsection (d).
					.
		7.Community care
			 wrap-around support demonstration programPart A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3032 et seq.), as amended by section 6, is further
			 amended by adding at the end the following:
			
				424.Community care
				wrap-around support demonstration program
					(a)Definitions
						(1)Community care
				wrap-around support partnershipThe term community care
				wrap-around support partnership means a partnership that—
							(A)carries out a
				program that serves not fewer than 30 eligible older individuals;
							(B)includes—
								(i)a
				designated care coordinator, who may be a nurse, registered
			 dietitian, case
			 manager,
				health coach, or social worker, from an eligible entity and who,
			 in
				consultation with a primary care physician or another relevant
			 specialist described in clause (ii), will be responsible for
				coordinating services and supports offered under title III for an
			 older
				individual; and
								(ii)a consulting
				primary care physician, or other relevant specialist, receiving
			 compensation for participation in the partnership in a manner determined
			 by the Assistant Secretary; and
								(C)may include an
				individual—
								(i)who is listed in
				the plan for the community care wrap-around support partnership
			 described in
				subsection (c)(2);
								(ii)for whom the
				eligible older individual gives consent to participate in the
			 community care
				wrap-around support partnership, as that partnership relates to the
			 eligible
				older individual; and
								(iii)whose
				relationship to the older individual is that of—
									(I)a family member, close personal friend,
				or unpaid designated caregiver;
									(II)a legal or
				financial advisor;
									(III)a home care
				provider;
									(IV)a provider of
				transportation;
									(V)a registered
				dietitian; or
									(VI)a rehabilitation
				professional.
									(2)Eligible
				entityThe term eligible entity means—
							(A)an area agency on
				aging;
							(B)a home or
				community-based provider of the activities described in subsection
			 (d) (such as
				a home care agency, or entity operating a senior center or adult
			 day care
				facility); or
							(C)another qualified
				entity the Assistant Secretary determines to be appropriate to
			 carry out the
				activities described in subsection (d).
							(3)Eligible older
				individualThe term eligible older individual means
				an older individual who—
							(A)is age 65 or
				older;
							(B)who is eligible
				to receive assistance under this Act;
							(C)who elects to
				enroll in the demonstration program, as described in subsection
			 (e); and
							(D)who—
								(i)has difficulty
				completing 2 or more activities of daily living;
								(ii)has had at least
				one nonelective hospital admission within the past 12 months;
								(iii)has received
				acute or subacute rehabilitation services within the past 12
			 months; or
								(iv)meets such other
				criteria as the Assistant Secretary determines to be appropriate.
								(b)Program
				authorized
						(1)In
				GeneralThe Assistant Secretary shall establish a demonstration program (referred to in this section as the demonstration program and to be commonly known as the community care initiative) through
				which the Assistant Secretary shall make grants to eligible
			 entities in order
			 to enable
				such eligible entities to—
							(A)establish
				community care wrap-around support partnerships; and
							(B)support the
				partnerships, enabling the partnerships to carry out the activities
			 described
				in subsection (d).
							(2)DurationEach
				grant awarded under this section shall be for a period of 2 years.
						(c)Application
						(1)In
				GeneralEach eligible entity desiring a grant
				under this section shall submit an application to the Assistant
			 Secretary at
			 such time,
				in such manner, and accompanied by such information as the
			 Assistant
			 Secretary may
				reasonably require.
						(2)ContentsThe
				application described in this subsection shall include, at a
				minimum—
							(A)a plan describing
				the individuals, as listed in subsection (a)(1)(C), that will, upon
			 consent of
				an eligible older individual, participate in the community care
			 wrap-around
				support partnership as that partnership relates to the eligible
			 older
				individual;
							(B)a clear
				description of—
								(i)the protocols the
				eligible entity will implement to identify the needs of older
			 individuals
				receiving services and supports through the partnership;
								(ii)the range of
				intervention and supportive services and supports that the eligible
			 entity will
				implement; and
								(iii)preliminary evidence of the efficacy or effectiveness of the approach the eligible
				entity proposes to use in providing services and supports through
			 the
				partnership; and
								(C)an assurance that
				the partnership will collect the information determined by the
			 Assistant
				Secretary under subsection (h)(1).
							(d)Use of
				fundsAn eligible entity that receives a grant under this section
				shall use the grant funds to establish a community care wrap-around
			 support
				partnership and support the partnership, including requiring the
			 partnership
			 to—
						(1)connect each
				participant with the community care wrap-around support
			 partnership;(2)assess each eligible older individual using a standardized assessment instrument, such as a
			 comprehensive assessment reporting evaluation;
						(3)establish longitudinal care plans for each eligible older individual; and(4)provide
				comprehensive, coordinated, and continuous virtual or in-person
			 access to the
				services and supports offered under this Act, tailored to the
			 specific needs of
				the older individual involved, which may include one or more of the
				following:
							(A)Medication
				management.
							(B)Medical nutrition
				therapy with a registered dietitian for individuals requiring
			 dietary
				modification for chronic disease management.
							(C)Limited
				environmental modifications, such as safety equipment for
			 showering, bathing,
				or toileting or installation of safety, health, and wellness
			 monitoring
				technologies for an eligible older individual.
							(D)Nutritional and
				dietary supports, which may include nutrition counseling,
			 education, and the
				delivery of meals to the home or assistance with purchasing
			 groceries in order
				to—
								(i)assure an
				appropriate diet consistent with the medical needs, cultural
			 background, and
				faith traditions of an eligible older individual; and
								(ii)identify
				opportunities for socialization within the home or the community of
			 an eligible
				older individual in order to enhance the ability to participate in
			 healthy
				nutritional habits.
								(E)Transportation in
				order to meet the medical and social needs of an eligible older
				individual.
							(F)Psychosocial
				supports to prevent isolation and the potential for depression and
			 cognitive
				decline, which often accompany the lack of human interaction.
							(G)Opportunities for
				exercise, as tolerable and appropriate, to prevent further physical
			 decline
				that may lead to preventable disability.
							(H)Opportunities for
				enjoyment through activities or interactions, in person or
			 virtually, that
				enhance an eligible older individual's life, relationships,
			 well-being, or
				sense of productivity, including providing the opportunities
			 through the use of
				technology products.
							(e)Election To
				participateThe Assistant Secretary shall determine and carry out
				an appropriate method of ensuring that eligible older individuals
			 have agreed
				to enroll in a community care wrap-around support partnership
			 program.
				Enrollment in the demonstration program shall be voluntary.
					(f)Compliance with
				other laws(1)RegulationsNotwithstanding any provision of this section, each
				eligible entity receiving a grant under this section shall ensure
			 that the
				activities carried out under the grant comply with the regulations
			 promulgated
				pursuant to section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (42 U.S.C. 1320d–2 note), the Health
			 Information
				Technology for Economic and Clinical Health Act (title XIII of
			 division A and
				title IV of division B of Public Law 111–5), and the amendments
			 made by such
				Act.(2)GuidanceThe Assistant Secretary shall ensure that the activities carried out under this section are
			 consistent with the guidance issued by the Secretary on June 6, 2014, for
			 implementing standards for person-centered planning and self-direction in
			 home and community-based services programs, under section 2402(a) of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 1396n note).(g)Partnership
				Information Collection
						(1)During the
				first year of the demonstration program(A)In generalDuring the first year of
				the demonstration program, the community care wrap-around support
			 partnership,
				through the designated care coordinator described in subsection
			 (a)(1)(B)(i), shall
				maintain a record for each eligible older individual who is served
			 through the
				demonstration program. Such record shall include detailed
			 information about the
				services and supports provided to the eligible older individual
				through the demonstration program and shall be incorporated into
			 the electronic health record of the eligible older individual.(B)ContentsThe
				Assistant Secretary shall determine the information to be
			 collected in each record described in subparagraph (A), which may
				include information on the types of services and supports provided,
			 referrals,
				members of the community care wrap-around support partnership, and
			 an impact statement on the health of the
				eligible older individual served.(2)During the
				second year of the demonstration programDuring the second year
				of the demonstration program, in addition to maintaining the
				record described in paragraph (1), the designated care coordinator
				described in subsection (a)(1)(B)(i) shall ensure that, through the
			 record
				described in paragraph (1), the community care wrap-around support
			 partnership
				is able to—
							(A)determine gaps in
				the provision of services that can assist in the provision of
			 comprehensive
				health and wellness care for the eligible older individual;
							(B)connect the
				eligible older individual to services under this Act that will
			 address any such
				gaps; and
							(C)subject to the
				consent of the eligible older individual, make appointments for the
			 eligible
				older individual to receive needed services and ensure that such
			 participant’s
				primary care physician and caregiver receive notice of the needs.
							(h)Determination
				of the Demonstration Program effect on patient outcomes
						(1)Transfer of
				informationEach eligible entity shall collect, from each
				community care wrap-around partnership supported by the eligible
			 entity, and
				report to the Assistant Secretary (in such form
			 and manner,
				and at such frequency, as shall be specified by the Assistant
			 Secretary) such
			 data as the Assistant
				Secretary determines to be appropriate to monitor and
				analyze the demonstration program.
						(2)Independent analysis of the
				demonstration programThe Assistant Secretary shall enter into an agreement
				with an entity to conduct an independent analysis, in consultation
			 with the Administrator for the Centers for Medicare & Medicaid Services, and make a
			 determination of
				whether the activities described in subsection (d) result in—
							(A)a reduced number of
				hospital days (other than days an eligible older individual
				elects to remain in the hospital);
							(B)reduced hospital
				readmissions for eligible older individuals;
							(C)reduced emergency
				room visits for eligible older individuals;
							(D)improved health
				outcomes commensurate, in each individual case, with the eligible
			 older
				individual's stage of chronic illness;
							(E)improved
				efficiency of care, such as a reduction of duplicative diagnostic
			 and
				laboratory tests, for eligible older individuals;
							(F)a reduced cost of
				health care services;
							(G)improved or
				maintained nutrition status, to manage chronic disease;
							(H)any delay of
				entry of eligible older individuals into institutional care; and
							(I)any other
				outcomes measures the Assistant Secretary determines to be
			 appropriate.
							(3)Impact study
							(A)EvaluationThe Assistant Secretary, in consultation with the Administrator for the Centers for Medicare & Medicaid Services  and using the information and data collected under this subsection and
			 subsection (g), shall conduct an evaluation of the demonstration program,
			 including comparing the well-being and costs of care of
			 participants
				in a community care wrap-around support partnership program, to the
			 well-being
				and such costs for patients who have not participated in such a
			 program, to
				determine the  impact of the additional services and supports
			 provided through
				such a program and shall prepare findings from the
			 evaluation.
							(B)Determination
				on expansionBased on the evaluation conducted under subparagraph (A) and the
				independent analysis conducted under paragraph (2), the Assistant
			 Secretary, in consultation with the Administrator for the Centers for
			 Medicare & Medicaid Services,
			 shall
				determine whether expansion of the demonstration program is
			 appropriate. If so,
				the Assistant Secretary, in consultation with such Administrator,
			 shall prepare a plan specifying—
								(i)whether the
				expanded program should involve a greater number of grants to
			 eligible
				entities, for community care wrap-around support partnership
			 programs based on
				subsections (a) through (g);
								(ii)whether the
				expanded program should involve grants to regional, statewide, or
			 multi-State
				combinations of eligible entities to engage corresponding community
			 care
				wrap-around support partnerships in corresponding areas, for such
			 programs
				based on subsections (a) through (g); and
								(iii)whether the
				expanded program should be carried out through the Administration
			 on Aging and
				the Center for Medicare and Medicaid Innovation.
								(4)Report to CongressNot
				later than 1 year after the end of the demonstration program, the
			 Assistant
			 Secretary shall submit to Congress a report containing the findings, the
			 results of the
				independent analysis, the determination, and any plan, prepared
			 under
				paragraphs (1) through (3).
						(5)Expanded
				programSubject to the availability of appropriations, if the
				report contains a plan prepared under paragraph (3)(B), the
			 Assistant
			 Secretary
			 may implement
				the expanded program, in accordance with the plan, not sooner than
			 6 months
				after submission of the report.
						(i)Implementation
				dateNot later than January 1, 2015, the Assistant Secretary shall issue a
				request for proposals to carry out this section.
					(j)Authorization of appropriationsThere
				are authorized to be appropriated to carry out this section such
			 sums as may be
				necessary for each of fiscal years 2015 through
				2019.
					.
		8.Prevention of
			 elder abuse, neglect, and exploitation
			(a) Intervention
			 or devicesSection 712(a)(3)(H) of the Older Americans Act of
			 1965 (42 U.S.C. 3058g(a)(3)(H)) is amended—
				(1)in clauses (ii)
			 and (iii), by striking and at the end;
				(2)in clause (iii),
			 by striking provide technical support for and inserting
			 actively encourage and assist in; and
				(3)by adding at the
			 end the following:
					
						(iv)identify interventions or devices
				(including adult bed rails) that affect the rights and safety of
			 residents,
				including the use of chemical and physical restraints; and
						(v)educate providers, residents, and
				families about the danger of those interventions and devices;
				and
						.
				(b)Use of
			 allotmentsSection 721(e)(2)
			 of the Older Americans Act of 1965 (42 U.S.C. 3058i(e)(2)) is amended, in
			 the
			 matter preceding subparagraph (A), by striking report and all
			 that follows through subsection (b)(9)(B)(ii), and inserting
			 report described in subsection (b) or a related referral.
			9.Prevention of
			 financial abuse, fraud, and other financial exploitation
			(a)Authorization
			 of appropriationsSection 702
			 of the Older Americans Act of 1965 (42 U.S.C. 3058a) is amended—
				(1)in subsection (c), by striking
			 chapter 4 and inserting chapter 5; and
				(2)by inserting after subsection (b) the
			 following:
					
						(c)Prevention of financial abuse, fraud, and
				other financial exploitationThere are authorized to be appropriated to
				carry out chapter 4, such sums as may be necessary for each fiscal
				year.
						.
				(b)ProgramSubtitle A of title VII of the Older
			 Americans Act of 1965 (42 U.S.C. 3058 et seq.) is amended—
				(1)by redesignating chapter 4 and section 731
			 as chapter 5 and section 736, respectively; and
				(2)by inserting
			 after chapter 3 the following:
					
						4Programs for
				prevention of financial abuse, fraud, and other financial
			 exploitation
							731.Prevention of
				financial abuse, fraud, and other financial exploitation
								(a)EstablishmentIn order to be eligible to receive an
				allotment under section 703 from funds appropriated under section
			 702 and made
				available to carry out this chapter, a State agency shall, in
			 accordance with
				this section, and in consultation with area agencies on aging,
			 develop and
				enhance programs to address elder abuse, neglect, and exploitation
			 (including
				financial abuse, fraud, and other financial exploitation).
								(b)Use of
				allotmentsThe State agency shall use an allotment described in
				subsection (a) to carry out, through the programs described in
			 subsection (a),
				activities to develop, strengthen, and carry out programs for the
			 prevention,
				detection, assessment, and treatment of, intervention in,
			 investigation of, and
				response to elder abuse, neglect, and exploitation (including
			 financial abuse,
				fraud, and other financial exploitation), including activities
			 that—
									(1)fund programs
				that focus on outreach and education to older individuals and their
			 families
				and support networks, on elder abuse, neglect, and exploitation
			 (including
				financial abuse, fraud, and other financial exploitation);
									(2)promote and
				enhance programs, such as the Gatekeeper program, that train postal
			 carriers,
				financial institutions, firefighters, meter readers, and other
			 community
				professionals who are in a position to observe an older individual
			 on a daily
				or regular basis—
										(A)to identify signs
				of elder abuse, neglect, and exploitation (including financial
			 abuse, fraud,
				and other financial exploitation); and
										(B)to report such
				signs to the State agency responsible for adult protective services
			 or an area
				agency on aging;
										(3)create a position
				for a statewide coordinator on elder abuse, neglect, and
			 exploitation
				(including financial abuse, fraud, and other financial
			 exploitation), within
				each State agency responsible for adult protective services or law
			 enforcement,
				to act as a liaison with various financial institutions including
			 the State
				agency responsible for consumer protection;
									(4)provide funding
				to States and area agencies on aging for trainers who are able to
			 conduct
				outreach and education for older individuals in their natural
			 living
				environment on—
										(A)identifying signs
				of elder abuse, neglect, and exploitation (including financial
			 abuse, fraud,
				and other financial exploitation);
										(B)how to respond to
				practices described in subparagraph (A); and
										(C)how to get help
				from local resources;
										(5)fund programs
				that capture data, and perform data analysis, on the prevalence of
			 elder abuse,
				neglect, and exploitation (including financial abuse, fraud, and
			 other
				financial exploitation) at the State and national level;
									(6)provide intake
				workers or hotlines that are able to take calls directly from older
				individuals, their family members, and community professionals in
			 their
				planning and service areas, about elder abuse, neglect, and
			 exploitation
				(including financial abuse, fraud, and other financial
			 exploitation);
									(7)provide funding
				to States and area agencies on aging for the services of forensic
			 accountants
				to track and identify elder abuse, neglect, and exploitation
			 (including
				financial abuse, fraud, and other financial exploitation);
									(8)fund programs and
				arrangement that will safeguard victims’ or potential victims’
			 finances, such as
				daily money management programs and conservatorships; and
									(9)fund pilot
				programs to test innovative practices in local communities, to
			 develop
				partnerships across disciplines for the prevention, investigation,
			 and
				prosecution of elder abuse, neglect, and exploitation (including
			 financial
				abuse, fraud, and other financial
				exploitation).
									.
				(c)Conforming
			 amendmentSection 202(a)(23) of the Older Americans Act of 1965
			 (42 U.S.C. 3012(a)(23)) is amended by striking sections 307(a)(18) and
			 731(b)(2) and inserting section 307(a)(13) and section
			 736.
			
